Title: From Alexander Hamilton to Helena Brasher, 6 December 1785
From: Hamilton, Alexander
To: Brasher, Helena


New York, December 6, 1785. “I am instructed by your brother Mr. Laurence Kortright to make the following proposal to you; to wit—that if you will pay him the amount of his account for money and other articles supplied you druing your residence in the Jerseys in the course of the war and will deliver him up his bond for £200 to be paid you at the death of his mother, he will then give you a release of all claims on account of his father’s personal estate.”
